February 27, 2004


Ms. Sandra Sterba-Boatwright
Donnell & Abernethy
P.O. Box 2624
Corpus Christi, TX 78403-2624

Ms. Sandra Sterba-Boatwright
Donnell & Abernethy
P.O. Box 2624
Corpus Christi, TX 78403-2624
Mr. Randy Mack
Law Office of Randy Mack
2001 S. Staples, Suite 100
Corpus Christi, TX 78404

RE:   Case Number:  01-1106
      Court of Appeals Number:  13-99-00820-CV
      Trial Court Number:  97-5656-A

Style:      FLOUR BLUFF INDEPENDENT SCHOOL DISTRICT
      v.
      MARGARET BASS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Patsy Perez|